                Case 3:20-cv-05909-JSC Document 1 Filed 08/21/20 Page 1 of 10




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4   Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@toddflaw.com
 6
     abacon@toddflaw.com
 7
     Attorneys for Plaintiffs
 8
                          UNITED STATES DISTRICT COURT
 9
                        NORTHERN DISTRICT OF CALIFORNIA
10
11   ABANTE ROOTER AND PLUMBING)                    Case No.
     INC, individually, and on behalf of all )
12   others similarly situated,              )      CLASS ACTION
13                                           )
     Plaintiffs,                             )      COMPLAINT FOR:
14
                                             )
15          vs.                              )      1.   NEGLIGENT VIOLATIONS OF
                                                         THE TELEPHONE CONSUMER
16                                           )           PROTECTION ACT [47 U.S.C.
     MINUTE BY MINUTE, D/B/A                 )           §227(b)]
17   EDUCATION ADVISORY GROUP, )                    2.   WILLFUL VIOLATIONS OF
                                                         THE TELEPHONE CONSUMER
18                                           )           PROTECTION ACT [47 U.S.C.
     Defendant.                              )           §227(b)]
19                                           )
20                                           )      DEMAND FOR JURY TRIAL
21
22         1.       ABANTE ROOTER AND PLUMBING INC (“Plaintiff”) bring this
23   Class Action Complaint for damages, injunctive relief, and any other available legal
24   or equitable remedies, resulting from the illegal actions of Defendant MINUTE BY
25   MINUTE, D/B/A EDUCATION ADVISORY GROUP (hereinafter “Defendants”),
26   in negligently contacting Plaintiff on Plaintiff’s cellular telephone, in violation of
27   the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”),
28   thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon personal


                                 CLASS ACTION COMPLAINT
                                              -1-
                Case 3:20-cv-05909-JSC Document 1 Filed 08/21/20 Page 2 of 10




 1   knowledge as to itself and its own acts and experiences, and, as to all other matters,
 2   upon information and belief, including investigation conducted by its attorneys.
 3         2.       The TCPA was designed to prevent calls and messages like the ones
 4   described within this complaint, and to protect the privacy of citizens like Plaintiff.
 5   “Voluminous consumer complaints about abuses of telephone technology – for
 6   example, computerized calls dispatched to private homes – prompted Congress to
 7   pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
 8         3.       In enacting the TCPA, Congress intended to give consumers a choice
 9   as to how creditors and telemarketers may call them, and made specific findings
10   that “[t]echnologies that might allow consumers to avoid receiving such calls are
11   not universally available, are costly, are unlikely to be enforced, or place an
12   inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward this
13   end, Congress found that
14                  [b]anning such automated or prerecorded telephone calls to the
15                  home, except when the receiving party consents to receiving the
16                  call or when such calls are necessary in an emergency situation
17                  affecting the health and safety of the consumer, is the only
18                  effective means of protecting telephone consumers from this
19                  nuisance and privacy invasion.
20   Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
21   3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s
22   purpose).
23         4.       Congress also specifically found that “the evidence presented to the
24   Congress indicates that automated or prerecorded calls are a nuisance and an
25   invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
26   Mims, 132 S. Ct. at 744.
27         5.       As Judge Easterbrook of the Seventh Circuit recently explained in a
28   TCPA case regarding calls to a non-debtor similar to this one:


                                  CLASS ACTION COMPLAINT
                                               -2-
                Case 3:20-cv-05909-JSC Document 1 Filed 08/21/20 Page 3 of 10




 1
 2                  The Telephone Consumer Protection Act … is well known for its
                    provisions limiting junk-fax transmissions. A less-litigated part of the
 3                  Act curtails the use of automated dialers and prerecorded messages to
 4                  cell phones, whose subscribers often are billed by the minute as soon
                    as the call is answered—and routing a call to voicemail counts as
 5
                    answering the call. An automated call to a landline phone can be an
 6                  annoyance; an automated call to a cell phone adds expense to
 7                  annoyance.
 8         Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).

 9         6.       The Ninth Circuit recently affirmed certification of a TCPA class case

10   remarkably similar to this one in Meyer v. Portfolio Recovery Associates, LLC, __

11   F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).

12                                  Jurisdiction and Venue

13         7.       Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,

14   a California corporation with its principle place of business also in California, seeks

15   relief on behalf of a Class, which will result in at least one class member belonging

16   to a different state than that of Defendants, a company incorporated in California

17   and doing business within and throughout California. Plaintiff also seeks $1,500.00

18   in damages for each call in violation of the TCPA, which, when aggregated among

19   a proposed class in the thousands, exceeds the $5,000,000.00 threshold for federal

20   court jurisdiction. Therefore, both diversity jurisdiction and the damages threshold

21   under the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court

22   has jurisdiction.

23         8.       Venue is proper in the United States District Court for the Northern

24   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendants do

25   business within the State of California and Plaintiff resides within the County of

26   Alameda.

27   ///

28   ///



                                  CLASS ACTION COMPLAINT
                                               -3-
                  Case 3:20-cv-05909-JSC Document 1 Filed 08/21/20 Page 4 of 10




 1                                           PARTIES
 2           9.       Plaintiff, ABANTE ROOTER AND PLUMBING INC (“Plaintiff”), is
 3   a rooting and plumbing business in Emeryville, California and is a “person” as
 4   defined by 47 U.S.C. § 153 (39).
 5           10.      Defendant    MINUTE       BY      MINUTE,      D/B/A    EDUCATION
 6   ADVISORY GROUP is a for-profit business that assists in compiling, preparing
 7   and processing paperwork for people seeking consolidation, restructuring and/or
 8   forgiveness of their federal student loans, and is a “person” as defined by 47 U.S.C.
 9   § 153(39).
10                                      Factual Allegations
11           11.      On or about September of 2019, Plaintiff received a series of
12   unsolicited text messages from Defendants on its cellular telephone number ending
13   in -7255.
14           12.      During this time, Defendants began to use Plaintiff’s cellular telephone
15   for the purpose of sending Plaintiff spam advertisements and/or promotional offers,
16   via text messages, including a text message sent to and received by Plaintiff on or
17   about September 18, 2019, from Defendants.
18           13.      On September 18, 2019, Plaintiff received a text from Defendant that
19   read:
20
21
22
23
24
25
26
27   ///
28   ///


                                    CLASS ACTION COMPLAINT
                                                  -4-
             Case 3:20-cv-05909-JSC Document 1 Filed 08/21/20 Page 5 of 10




 1         14.      Not long after, on September 23, 2019, Plaintiff received another text
 2   from Defendants. It read:
 3
 4
 5
 6
 7
 8
 9
10         15.      This text message placed to Plaintiff’s cellular telephone was placed
11   via Defendants’ SMS Blasting Platform, i.e., an “automatic telephone dialing
12   system,” (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C.
13   § 227 (b)(1)(A).
14         16.      The telephone number that Defendants, or their agent, called was
15   assigned to a cellular telephone service for which Plaintiff incurs a charge for
16   incoming calls pursuant to 47 U.S.C. § 227 (b)(1).
17         17.      These telephone calls constituted calls that were not for emergency
18   purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
19         18.      Plaintiff was never a customer of Defendants’ and never provided his
20   cellular telephone number Defendants for any reason whatsoever. Accordingly,
21   Defendants and their agent never received Plaintiff’s prior express consent to
22   receive unsolicited text messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).
23         19.      These telephone calls by Defendants, or its agents, violated 47 U.S.C.
24   § 227(b)(1).
25                                 CLASS ALLEGATIONS
26         20.      Plaintiff brings this action on behalf of himself and on behalf of and
27   all others similarly situated (“the Class”).
28   ///


                                  CLASS ACTION COMPLAINT
                                               -5-
               Case 3:20-cv-05909-JSC Document 1 Filed 08/21/20 Page 6 of 10




 1         21.     Plaintiff represents, and is a member of, the Class, defined as follows:
 2
                   All persons within the United States who received any
 3                 unsolicited text messages from Defendants which text
 4                 message was not made for emergency proposes or with
                   the recipient’s prior express consent within the four years
 5
                   prior to the filing of this Complaint
 6
 7         22.     Defendants and their employees or agents are excluded from the Class.
 8   Plaintiff does not know the number of members in the Class but believes the Class
 9   members number in the hundreds of thousands, if not more. Thus, this matter
10   should be certified as a Class action to assist in the expeditious litigation of this
11   matter.
12         23.     Plaintiff and members of the Class were harmed by the acts of
13   Defendants in at least the following ways: Defendants, either directly or through
14   their agents, illegally contacted Plaintiff and the Class members via their cellular
15   telephones by using marketing and text messages, thereby causing Plaintiff and the
16   Class members to incur certain cellular telephone charges or reduce cellular
17   telephone time for which Plaintiff and the Class members previously paid, and
18   invading the privacy of said Plaintiff and the Class members. Plaintiff and the Class
19   members were damaged thereby.
20         24.     This suit seeks only damages and injunctive relief for recovery of
21   economic injury on behalf of the Class, and it expressly is not intended to request
22   any recovery for personal injury and claims related thereto. Plaintiff reserves the
23   right to expand the Class definition to seek recovery on behalf of additional persons
24   as warranted as facts are learned in further investigation and discovery.
25         25.     The joinder of the Class members is impractical and the disposition of
26   their claims in the Class action will provide substantial benefits both to the parties
27   and to the court. The Class can be identified through Defendants’ records or
28   Defendants’ agent’s records.


                                 CLASS ACTION COMPLAINT
                                               -6-
              Case 3:20-cv-05909-JSC Document 1 Filed 08/21/20 Page 7 of 10




 1         26.    There is a well-defined community of interest in the questions of law
 2   and fact involved affecting the parties to be represented. The questions of law and
 3   fact to the Class predominate over questions which may affect individual Class
 4   members, including the following:
 5                a.     Whether, within the four years prior to the filing of this
 6                       Complaint, Defendants or their agents sent any text messages to
 7                       the Class (other than a message made for emergency purposes
 8                       or made with the prior express consent of the called party) to a
 9                       Class member using any automatic dialing system to any
10                       telephone number assigned to a cellular phone service;
11                b.     Whether Plaintiff and the Class members were damaged
12                       thereby, and the extent of damages for such violation; and
13                c.     Whether Defendants and their agents should be enjoined from
14                       engaging in such conduct in the future.
15         27.    As a person that received at least one marketing and text message
16   without Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical
17   of the Class. Plaintiff will fairly and adequately represent and protect the interests
18   of the Class in that Plaintiff has no interests antagonistic to any member of the Class.
19         28.    Plaintiff and the members of the Class have all suffered irreparable
20   harm as a result of the Defendants’ unlawful and wrongful conduct. Absent a class
21   action, the Class will continue to face the potential for irreparable harm. In addition,
22   these violations of law will be allowed to proceed without remedy and Defendants
23   will likely continue such illegal conduct. Because of the size of the individual Class
24   member’s claims, few, if any, Class members could afford to seek legal redress for
25   the wrongs complained of herein.
26         29.    Plaintiff has retained counsel experienced in handling class action
27   claims and claims involving violations of the Telephone Consumer Protection Act.
28         30.    A class action is a superior method for the fair and efficient


                                  CLASS ACTION COMPLAINT
                                                -7-
             Case 3:20-cv-05909-JSC Document 1 Filed 08/21/20 Page 8 of 10




 1   adjudication of this controversy. Class-wide damages are essential to induce
 2   Defendants to comply with federal and California law. The interest of Class
 3   members in individually controlling the prosecution of separate claims against
 4   Defendants are small because the maximum statutory damages in an individual
 5   action for violation of privacy are minimal. Management of these claims is likely
 6   to present significantly fewer difficulties than those presented in many class claims.
 7         31.    Defendants has acted on grounds generally applicable to the Class,
 8   thereby making appropriate final injunctive relief and corresponding declaratory
 9   relief with respect to the Class as a whole.
10                             FIRST CAUSE OF ACTION
11          Negligent Violations of the Telephone Consumer Protection Act
12                                      47 U.S.C. §227(b).
13         32.    Plaintiffs repeat and incorporates by reference into this cause of action
14   the allegations set forth above.
15         33.    The foregoing acts and omissions of Defendant constitute numerous
16   and multiple negligent violations of the TCPA, including but not limited to each
17   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
18   47 U.S.C. § 227 (b)(1)(A).
19         34.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
20   Plaintiffs and the Class Members are entitled an award of $500.00 in statutory
21   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
22         35.    Plaintiffs and the Class members are also entitled to and seek
23   injunctive relief prohibiting such conduct in the future.
24                           SECOND CAUSE OF ACTION
25    Knowing and/or Willful Violations of the Telephone Consumer Protection
26                                             Act
27                                      47 U.S.C. §227(b)
28         36.    Plaintiffs repeat and incorporates by reference into this cause of action


                                  CLASS ACTION COMPLAINT
                                                -8-
             Case 3:20-cv-05909-JSC Document 1 Filed 08/21/20 Page 9 of 10




 1   the allegations set forth above.
 2         37.    The foregoing acts and omissions of Defendant constitute numerous
 3   and multiple knowing and/or willful violations of the TCPA, including but not
 4   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
 5   and in particular 47 U.S.C. § 227 (b)(1)(A).
 6         38.    As a result of Defendant’s knowing and/or willful violations of 47
 7   U.S.C. § 227(b), Plaintiffs and the Class members are entitled an award of
 8   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 9   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
10         39.    Plaintiffs and the Class members are also entitled to and seek
11   injunctive relief prohibiting such conduct in the future.
12                                PRAYER FOR RELIEF
13    WHEREFORE, Plaintiffs request judgment against Defendant for the following:
14                             FIRST CAUSE OF ACTION
15          Negligent Violations of the Telephone Consumer Protection Act
16                                      47 U.S.C. §227(b)
17               • As a result of Defendant’s negligent violations of 47 U.S.C.
18                §227(b)(1), Plaintiffs and the Class members are entitled to and
19                request $500 in statutory damages, for each and every violation,
20                pursuant to 47 U.S.C. 227(b)(3)(B).
21               • Any and all other relief that the Court deems just and proper.
22                           SECOND CAUSE OF ACTION
23    Knowing and/or Willful Violations of the Telephone Consumer Protection
24                                            Act
25                                      47 U.S.C. §227(b)
26               • As a result of Defendant’s willful and/or knowing violations of 47
27                U.S.C. §227(b)(1), Plaintiffs and the Class members are entitled to
28                and request treble damages, as provided by statute, up to $1,500, for


                                 CLASS ACTION COMPLAINT
                                               -9-
             Case 3:20-cv-05909-JSC Document 1 Filed 08/21/20 Page 10 of 10




 1                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
 2                U.S.C. §227(b)(3)(C).
 3               • Any and all other relief that the Court deems just and proper.
 4                                    JURY DEMAND
 5         40.    Pursuant to the Seventh Amendment to the Constitution of the United
 6   States of America, Plaintiffs are entitled to, and demands, a trial by jury.
 7
           Respectfully submitted this 21st day of August, 2020.
 8
 9
                                      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
10
11                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
12
                                           Law Offices of Todd M. Friedman
13                                         Attorney for Plaintiffs
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                 CLASS ACTION COMPLAINT
                                              - 10 -
